DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Amendment filed 29 Apr. 2022
	Claims 1-5, 7-19, 2133 and 35-42 are pending in this case. Claims 1, 15 and 29 are independent claims

Applicant’s Response
In Applicant’s Response dated 29 Apr. 2022, Applicant amended claims 1, 2, 4, 5, 9, 11-13, 15-19, 22, 25-30, 32, 33, 40 and 41; cancelled claims 6, 20 and 34; argued against all rejections previously set forth in the Office Action dated 03 Mar. 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was not given.

The application has been amended as follows: 
1. (currently amended) A method of generating a workflow process using a plurality of screen captures, the method comprising: 
recording the plurality of screen captures in real-time to generate a plurality of raw recordings, the plurality of screen captures occurring in series, and each of the plurality of screen captures occurring on a control business application;
generating, using a processor, a workflow data file based on the plurality of raw recordings, the workflow data file including a graphical representation of steps in a sequential order for performing the workflow process, the workflow data file being compatible with a workflow application, 
wherein the recording of the plurality of screen captures generates a first set of raw recordings from among the plurality of raw recordings and at least a second set of raw recordings from among the plurality of raw recordings, 
wherein the generating of the workflow data file includes 
generating a first graphical representation based on the first set of raw recordings, 
generating at least a second graphical representation based on the second set of raw recordings, and 
superimposing the first graphical representation and each of the at least the second graphical representation to generate a merged graphical representation; and, 
generating an operational metrics report for the workflow process to assist in establishing priority tasks within an automation roadmap of the workflow process, 
wherein the operational metrics report displays common steps in the workflow data file and in at least a second workflow data file that are frequently performed to complete the workflow process, 
wherein the operational metrics report comprises one or more of
 metadata of the workflow process, 
technology stacks of applications in the workflow process, 
a time and motion study for the common steps in the workflow process, and 
technology and usage metrics of the applications in the workflow process.


15. (currently amended) A system for generating a workflow process using a plurality of screen
captures, the system comprising:
a recorder configured to record, in real-time, the plurality of screen captures and to generate a plurality of raw recordings from the plurality of screen captures that are recorded, wherein the plurality of screen captures occur in series, and each of the plurality of screen captures occur on a control business application;
a processor configured to generate a workflow data file based on the plurality of raw recordings, the workflow data file including a graphical representation of steps in a sequential order for performing the workflow process, the workflow data file being compatible with a workflow application; and
a process aggregator configured to superimpose or merge related workflow data files, and to compare a control of a workflow with other controls of peer workflows to generate the workflow process,
wherein the record the plurality of screen captures is performed without interacting with the control business application, 
wherein the recorder is further configured to record the plurality of screen captures generates a first set of raw recordings from among the plurality of raw recordings and at least a second set of raw recordings from among the plurality of raw recordings wherein to generate of the workflow data file the processor is further configured to 
generate a first graphical representation based on the first set of raw recordings, 
generate at least a second graphical representation based on the second set of raw recordings, and superimpose the first graphical representation and each of the at least the second graphical representation to generate a merged graphical representation, and 
wherein the processor is further configured to generate an operational metrics report for the workflow process to assist in establishing priority tasks within an automation roadmap of the 
workflow process, 
wherein the operational metrics report displays common steps in the workflow data file and in at least a second workflow data file that are frequently performed to complete the workflow process, 
wherein the operational metrics report comprises one or more of 
metadata of the workflow process, 
technology stacks of applications in the workflow process, 
a time and motion study for the common steps in the workflow process, and 
technology and usage metrics of the applications in the workflow process.

29. (currently amended) A non-transitory computer readable medium having instructions embodied thereon that, when executed by a processor, cause the processor to perform operations comprising:
recording a plurality of screen captures in real-time to generate a plurality of raw recordings, the plurality of screen captures occurring in series, and each of the plurality of screen captures occurring on a control business application; and 
generating, using the processor, a workflow data file based on the plurality of raw recordings, the workflow data file including a graphical representation of steps in a sequential order for performing a workflow process, the workflow data file being compatible with a workflow application, 
wherein the recording of the plurality of screen captures generates a first set of raw recordings from among the plurality of raw recordings and at least a second set of raw recordings from among the plurality of raw recordings, 
wherein the generating of the workflow data file includes 
generating a first graphical representation based on the first set of raw recordings, 
generating at least a second graphical representation based on the second set of raw recordings, and 
superimposing the first graphical representation and each of the at least the second graphical representation to generate a merged graphical representation, and 
generating an operational metrics report for the workflow process to assist in establishing priority tasks within an automation roadmap of the workflow process, 
wherein the operational metrics report displays common steps in the workflow data file and in at least a second workflow data file that are frequently performed to complete the workflow process, 
wherein the operational metrics report comprises one or more of 
metadata of the workflow process, 
technology stacks of applications in the workflow process, 
a time and motion study for the common steps in the workflow process, and 
technology and usage metrics of the applications in the workflow process.

All remaining claims remain as previously presented

Reasons for Allowance
Claims 1-5, 7-19, 2133 and 35-42 (renumbered 1-39) are allowed.
The following is an examiner’s statement of reasons for allowance:  In addition to Applicant Remarks and Amendments dated 29 Apr. 2022 and the combination of the recited limitations in the independent claims, when considered as a whole, the cited prior art of record fails to teach or reasonably suggest the combination of limitations of the claimed invention, as recited in independent claims 1, 15 and 29, Thus, the combination of the limitations of the independent claims is novel and non-obvious.
The dependent claims being definite, further limiting and fully enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768